Citation Nr: 0204133	
Decision Date: 05/03/02    Archive Date: 05/14/02

DOCKET NO.  98-06 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hernia condition.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back condition.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left leg 
condition.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran was on active duty from October 1951 to October 
1955.  

This appeal comes before the Board of Veterans' Appeals from 
an August 1992 decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  In 
March 2002, the veteran's motion to advance his appeal on the 
Board's docket was granted, pursuant to 38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).  

The Board is taking additional development on the issue of 
entitlement to service connection for hernia, back, and left 
leg conditions pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Red. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  Service connection for hernia, back, and leg conditions 
was denied by the RO in a decision dated in July 1979; that 
decision was not appealed.  

2.  Additional evidence submitted thereafter includes 
evidence which is not cumulative or redundant, bears directly 
and substantially upon the matter under consideration, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

The RO's July 1979 decision denying the appellant's petition 
to reopen a claim for service connection for hernia, back, 
and leg conditions, is a final determination.  Evidence 
received subsequent to that decision is new and material; 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5102, 
5103A, 5107, 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156, 20.200, 20.302, 20.1103 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record indicates that the veteran was initially denied 
entitlement to service connection for hernia, back, and leg 
conditions, in June 1976.  The veteran sought to reopen his 
claim for service connection for the above-mentioned 
conditions on numerous subsequent occasions, which claims 
were all denied by the RO.  The last final RO decision of 
record is dated in July 1979; in that decision, the RO 
determined that no new and material evidence had been 
submitted.  The veteran was informed of that decision by 
means of a letter dated in July 1979.  That decision was not 
appealed and became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2001).  In order to 
reopen the claim, new and material evidence must be 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2001).

With regard to the applicability of the Veterans Claims 
Assistance Act of 2000, the  Board notes that the Act 
expressly provides that nothing in the Act shall be construed 
to require VA to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in section 5108 of Title 38.  Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096 (codified at 38 U.S.C. 
§ 5103A(f) (West Supp. 2001)).  In addition, as the veteran's 
petition to re-open was filed prior to August 29, 2001, any 
duties set forth in the revised version of 38 C.F.R. 
§ 3.156(a), promulgated pursuant to the Act, are not 
applicable. 

New and material evidence means evidence not previously 
submitted to the agency decisionmakers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (2001).

The record as of July 1979 included the veteran's application 
for pension or compensation, dated in January 1976, which 
indicated that the veteran's leg was hurt in service, and 
that a hernia developed in service.  He also reported 
treatment at a VA hospital.  

The evidence of record as of July 1979 also included the 
veteran's service medical records, which show no complaints 
of or treatment for a hernia, a back disorder, or a leg 
disorder.

The Board notes that a VA examination was conducted in 1976.  
Report of the examination, dated in April 1976, indicates 
that the veteran stated that in 1953, while stationed at 
March Air Force Base, he was helping to load refrigerators on 
a truck, and strained himself.  He also reported that his 
left leg and back were hurt in Teague, Korea.  He indicated 
that he was treated at the 58th "Tac Hospital APO 970 
Korea."  Musculoskeletal examination noted that he had had a 
left inguinal hernia for about 20 years.  It was noted that a 
field tank fell on his left leg in 1953 and that he was 
hospitalized for several days.  He stated that he had pain in 
cold weather.  Examination of the left tibia and fibula 
revealed no scars, bony deformity, or tenderness.  Area of 
the injury was in the mid-shaft area, and it was asymptomatic 
at that time.  X-rays of the left leg showed no 
abnormalities.  The diagnosis was left indirect inguinal 
hernia, reducible, and contusion of left leg, asymptomatic.  

In addition to the above, the record before the RO as of July 
1979 included numerous letters/statements submitted by the 
veteran.  In a letter dated in February 1976, the veteran 
reported treatment in June and July 1952 at the 22nd Air Base 
Hospital in March Air Force Base.   He also reported 
treatment from June to December 1954 in Korea.  In addition, 
he indicated that he received treatment from August to 
October 1955 at Pope Air Force Base, Fort Bragg, North 
Carolina.  Furthermore, he listed various private facilities 
where he received post-service treatment.    

In a letter dated in February 1978, the veteran reported that 
his leg and back were hurt in Korea in 1952, and that his 
hernia was discovered in October 1955 at Pope Air Force Base, 
Fort Bragg, North Carolina.  

In a statement dated in April 1978, the veteran reported that 
the 474 Supply Squadron, 58th "Tac Hospital APO 970," had 
his medical records for treatment for his back, left leg, and 
hernia.  He also referred to a special order and indicated 
that units at Pope Air Force Base and Fort Bragg, North 
Carolina, had medical records pertaining to his back, left 
leg, and hernia.  In addition, he listed various private 
medical providers, from whom he had received treatment for 
his disorders after separation from service.  Furthermore, he 
indicated that he had received treatment at the VA Hospital 
in Brooklyn, New York, and that he had a physical examination 
in 1969 or 1970.  

In statements dated in October 1978, the veteran again 
reported his service and post-service treatment.  

In a letter dated in June 1979, the veteran reported that he 
developed a hernia in June 1952, when he lifted a 
refrigerator.  He reported to sick call at March Air Force 
Base at the 22nd Air Base Hospital.  He received treatment 
for the hernia in June and July 1952.  In July 1954, he hurt 
his leg and back while in Korea.  He then went to Pope Air 
Force Base, Fort Bragg, North Carolina, where an Air Force 
doctor suggested that he have an operation for his hernia, 
and have his leg and back treated.  He also reported that he 
received post-service treatment at various locations.  

Evidence submitted since the July 1979 RO decision includes 
records from St. Mary's Hospital, which indicate that he had 
surgery in 1991 and 1992.  

The post-July 1979 evidence also includes reports of VA 
examinations, dated in October 1993, which indicate that the 
veteran had a left inguinal scar and redundant skin fold in 
the left inguinal incisional area.  He also had complaints of 
severe back pain and inability to walk, and was diagnosed 
with osteoarthritis with hypertrophic chips.  

A VA examination report, dated in April 1995, indicates that 
the veteran reported that he had chronic low back pain since 
service, and chronic pain in the left leg and left foot since 
his injury in Korea.  The examination report also indicates 
that the veteran was status-post left inguinal hernia repair.  
Examination showed swelling in the left inguinal region, full 
range of motion of the left ankle, and possible irregularity 
of the lower 1/3 left tibia.  The diagnosis included, among 
others, degenerative joint disease of the lumbosacral spine 
and a calcaneal spur.    

The veteran has also provided sworn testimony at a hearing 
held before the undersigned in April 2002.  During the 
hearing, the veteran provided additional information as to 
the manner in which he was injured in service.  He indicated 
that he "was crating up airplane parts and [he] picked up a 
crate and the crate slipped out of [his] hand," and fell on 
his feet; he hurt his back, legs, and feet.  He indicated 
that the crate that he picked up was "part of airplane 
wings."  He testified that he was seen at the infirmary in 
service and that he was told that he had pulled a muscle.  He 
also testified that x-rays of the back and legs were 
conducted in service.    

In addition, during a hearing held in September 1998 before a 
hearing officer, the veteran testified that in 1954, while in 
Korea, he lifted heavy supplies, and he hurt his back, left 
leg, and developed a hernia.  

Having considered the evidence of record, the Board finds 
that new and material evidence has been submitted with regard 
to the issues on appeal.  The Board finds that the veteran's 
sworn testimony, which was provided during hearings held in 
1998 and 2002, provide new information as to the mode of 
injury in service.  Specifically, it is noted that the 
veteran reported that he strained his back after attempting 
to lift a crate with airplane parts, and dropping it on his 
feet.  He also reported that he developed a hernia as a 
result of this injury.  This information was not previously 
provided to VA.  Also, it is noted that the evidence of 
record in 1979 did not include medical evidence of a low back 
disorder.  However, current medical evidence indicates that 
the veteran has arthritis of the spine.  In addition, on VA 
examination in 1976, the veteran indicated that he had hurt 
his left leg, when a field tank fell on that leg.  
Examination revealed no abnormalities and the left leg was 
asymptomatic.  However, the veteran's testimony indicates 
that he dropped a heavy item on both of his feet in service, 
and that this resulted in a chronic disabling condition of 
the leg. 

With regard to the hernia, it is noted that additional 
information has also been provided.  In a February 1978 
letter, the veteran indicated that his hernia was discovered 
in 1955 at Fort Bragg.  On VA examination in 1976, as well as 
various other statements of record as of 1979, the veteran 
indicated that his hernia occurred after lifting a 
refrigerator in 1953, while at March Air Force Base.  
However, during a hearing in 1998, he provided new 
information as to the manner of injury which resulted in the 
hernia.  Based on the new information provided during sworn 
testimony at hearings in 1998 and 2002, as well as the new 
medical evidence of record, the Board finds that new and 
material evidence has been submitted, and that the claim 
should be reopened.     




	(CONTINUED ON NEXT PAGE)



ORDER

Insofar as new and material evidence has been submitted to 
re-open a claim for service connection for a hernia 
condition, the claim is re-opened.  To this extent, the 
appeal is granted.

Insofar as new and material evidence has been submitted to 
re-open a claim for service connection for a back condition, 
the claim is re-opened.  To this extent, the appeal is 
granted.

Insofar as new and material evidence has been submitted to 
re-open a claim for service connection for a left leg 
condition, the claim is re-opened.  To this extent, the 
appeal is granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

